Citation Nr: 1326754	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  05-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for a service-connected right knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1, 1973 to June 27, 1973, and from September 11, 1979 to December 11, 1979.  In addition, there is evidence that the Veteran recently served periods of active duty from May 19, 2010 to October 6, 2011 and December 29, 2011 to April 25, 2013.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (the RO).  In the August 2004 rating decision, the RO granted service connection for a right knee disability.  The Veteran's disagreement with the initial rating assigned led to this appeal.  

The Veteran and his spouse presented testimony before the undersigned in March 2008.  A transcript of this hearing has been associated with his VA claims file.  In October 2009 and March 2012, the Board remanded the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

Unfortunately, the Board finds that another remand is required to obtain additional records.  

Subsequent to the last Board remand, the Veteran underwent a VA July 2012 psychiatric examination, and the report of this examination is in the Veteran's Virtual VA file.  The examiner reported that the Veteran had recently been awarded Social Security Disability (SSD) benefits.  Because SSA records are potentially relevant to the Veteran's claim in appellate status, these records should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski,  2 Vet. App. 363 (1992).

Regarding additional development that should be completed, the March 2012 Board remand discussed that the Veteran has recently had a period of active service.  Current review of the Veteran's records indicates that he has had another period of active service, with this period being from December 29, 2011 to April 25, 2013.  The record indicates that the  AMC made attempts to retrieve recent service treatment records.  In addition, the Virtual VA component of the Veteran's claims file contains some records from this period of service.  It is unclear, however, that all relevant records available from these recent periods of service have been obtained and it is unclear that all possible avenues for obtaining these records were pursued.  To ensure a complete record, the AMC should again seek outstanding service records for the periods May 19, 2010 to October 6, 2011 and December 29, 2011 to April 25, 2013 using all appropriate resources.  This development should follow the guidance provided in M21-1MR, III.iii.2, to include seeking and associating with the paper or Virtual VA file copies of any records contained in the Personnel Electronic Records Management System (PERMS) and considering whether records may still be at the Reserve unit.

In addition, there are temporary files located at the RO.  As it appears that these records may be pertinent to the present claim, to include possibly containing service treatment records, the AMC should associate the temporary files with the existing claims file for review by the Board.

Finally, the March 2012 Board remand directed that a VA examination be conducted that included review of the claims file, to include the additional service treatment records that the same remand directed be obtained.  As the Board is remanding, in part, to again seek these records (as well as other records, to include SSA records), the Board finds that the AMC should obtain another addendum to the April 2012 VA examination in which the examiner reviews these additional records, and thereafter provides any changes or additions to the examination report (and prior February 2013 addendum) due to this additional evidence.


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding service treatment records from the Veteran's period of service from May 19, 2010 to October 6, 2011 and December 29, 2011 to April 25, 2013 using all appropriate resources.  

This development should follow the guidance provided in M21-1MR, III.iii.2, to include seeking and associating with the paper or Virtual VA file copies of any records contained in PERMS and considering whether records may still be at the Reserve unit. 

2.  Associate any temporary claims file, to include any currently located with the Seattle RO, with the existing claims file for review.

3.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim. 
If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

4.  After completing the development outlined in paragraph (1) - (3) of this remand, obtain an addendum from the examiner who conducted the April 2012 VA examination (or other qualified clinician).  The examiner should review the evidence obtained pursuant to paragraph (1) - (3) of this remand and provide a statement as to whether there are any changes to the prior report and February 2013 addendum based this additional evidence.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5.  Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence.  After allowing the appropriate time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).


